Name: Council Regulation (EEC) No 3367/81 of 24 November 1981 on the supply of skimmed-milk powder as food aid to the Democratic Republic of the Sudan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 81 Official Journal of the European Communities No L 340/3 COUNCIL REGULATION (EEC) No 3367/81 of 24 November 1981 on the supply of skimmed-milk powder as food aid to the Democratic Republic of the Sudan THE COUNCIL OF THE EUROPEAN COMMUNITIES, the form of skimmed-milk powder ; whereas the requirements justify the granting of food aid by the Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1310/80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and specialized bodies under the 1980 programme ('), and in particular Article 7 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1311 /80 of 28 May 1980 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme ^) provides for a reserve of 6 565 tonnes of skimmed-milk powder ; whereas certain quantities are still available under that reserve ; Whereas the Community has received a request from the Democratic Republic of the Sudan for food aid in From the quantity of skimmed-milk powder still avail ­ able as a reserve provided for by Regulation (EEC) No 1311 /80 , 500 tonnes shall be allocated as food aid to the Democratic Republic of the Sudan . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 November 1981 . For the Council The President N. RIDLEY (') OJ No L 134, 31 . 5 . 1980 , p . 10 . (2) OJ No L 134, 31 . 5 . 1980, p . 12 .